UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4904
ROBERT EARL WARREN, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-100)

                      Submitted: July 22, 2003

                      Decided: August 22, 2003

       Before WILLIAMS and GREGORY, Circuit Judges,
             and HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Urs R. Gsteiger, HORTON & GSTEIGER, P.L.L.C., Winston-Salem,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Robert A.J. Lang, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.
2                      UNITED STATES v. WARREN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Robert Earl Warren, Jr., appeals from the judgment of the district
court convicting him of possession of heroin with the intent to distrib-
ute, possession of a firearm during the scope of drug trafficking, and
possession of a firearm as a convicted felon, in violation of 18 U.S.C.
§§ 922, 924 (2000), and 21 U.S.C. § 841 (2000). We affirm.

   Through counsel, Warren first claims that the district court erred in
denying his motion to suppress the evidence gathered from a stop of
his vehicle. In seeking to reverse the district court’s ruling, Warren
challenges the factual findings made by the district court. We review
this claim for clear error. See United States v. Seidman, 156 F.3d 542,
547 (4th Cir. 1998). Warren’s own testimony regarding the probable
cause for the stop of his vehicle was directly contradicted by the testi-
mony of the involved police officer and, moreover, by Warren’s other
witnesses. Accordingly, Warren asks this court to overturn the credi-
bility determinations of the district court. We decline to do so. See
United States v. Murray, 65 F.3d 1161, 1169 (4th Cir. 1995) (review-
ing credibility determination at pre-trial motion to suppress for clear
error and according great deference to such findings). We therefore
find that the district court did not err in denying the motion to sup-
press.

   In his pro se supplemental brief, Warren asserts that the district
court failed to comply with the colloquy requirement in regard to his
prior conviction used for the purpose of enhancing his sentence. See
21 U.S.C. § 851(b) (2000). As this claim was not preserved in the dis-
trict court, we review for plain error and find none. Warren’s claim
is foreclosed by our recent decision in United States v. Ellis, 326 F.3d
593, 598-99 (4th Cir. 2003).

  We affirm the judgment of the district court and deny Warren’s
motion to withdraw counsel and proceed pro se. We dispense with
                     UNITED STATES v. WARREN                      3
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                        AFFIRMED